UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6220



ANTHONY EDEN CAVINS,

                                           Petitioner - Appellant,

          versus


LAWRENCE GREER, Warden Central Facility,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-76-AM)


Submitted:   May 13, 1999                   Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Eden Cavins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Eden Cavins appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   Cavins

v. Greer, No. CA-99-76-AM (E.D. Va. Feb. 1, 1999).* We deny Cavins’

motion for appointment of counsel.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 28, 1999, the district court’s records show that it was
entered on the docket sheet on February 1, 1999. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2